DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 5, 12 in the submission filed 5/31/2022 are acknowledged and accepted.
     The cancellation of Claims 8, 14 in the submission filed 5/31/2022 is acknowledged and accepted.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 7-8 of the submission, filed 5/31/2022, with respect to the rejections in Sections 7-8, 11, 15-17 of the Office Action dated 11/29/2021, have been fully considered and are persuasive.  The rejections in Sections 7-8, 11, 15-17 of the Office Action dated 11/29/2021 have been withdrawn.
     The Examiner notes that the Official Notice taken in Sections 16-17 of the Office Action dated 11/29/2021 has been taken to be admitted prior art since Applicants failed to seasonably traverse the assertion of Official Notice (See MPEP 2144.03).
     The Applicants’ additional arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
     The Applicants argue that, with respect to the double patenting rejections in Section 6 of the Office Action dated 11/29/2021, the recited adjustment features of Claims 1-20 of U.S. Patent No. 10606061 are not recited in pending Claims 1-7, 9-13, 15-19 of the instant application, and hence the double patenting rejections should be withdrawn.  The Examiner respectfully disagrees.  As per MPEP 804 (II)(B)(1):
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). (Emphasis added.)

As previously set forth in Section 6 of the Office Action dated 11/29/2021, each of the claimed recited features set forth in independent Claims 1, 5, 12 are anticipated by the claims set forth in the reference U.S. Patent No. 10606061.  In the instant case, the reference patent claims having additional features (i.e. species or sub-genus) not recited in the instant application claims (i.e. genus) does not prevent a patent to the genus to improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  Thus, it is believed that the double patenting rejections are proper.
     Claims 1-5, 7, 9-12, 15-19 are now rejected as follows.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1-5, 7, 9-12, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10606061. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 10606061 similarly claims and discloses a viewing optic (See for example Claim 1) comprising an objective lens system configured to focus a target image from an outward scene to a first focal plane having a reticle, an erector lens system that inverts the target image, a second focal plane, an ocular lens system for viewing the target image (See Claim 1, lines 2-7), (ii) a beam combiner (See Claim 1, lines 7-8); (iii) an active display configured to generate an image (See Claim 1, lines 8-9), (iv) a collector lens system configured to collect light from the active display and having an inner lens cell, an outer lens cell, and a spring located between the inner and outer lens cells, wherein the collector lens system is located between the active display and a reflective material, the reflective material configured to direct the generated image from the active display to the beam combiner (See Claim 1, lines 9-14), wherein the image from the active display and the target image from the objective lens system are combined into the first focal plane and viewed simultaneously (See Claim 1, lines 16-19). Claims 1-20 of U.S. Patent No. 10606061 additionally similarly claims and discloses a focusing cell located between the beam combiner and the objective lens system (See for example Claim 7); the active display is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light- emitting diode (OLED) display, a Light-Emitting Diode (LED) display, an e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron- emitter display, and a quantum dot display (See Claim 8); and the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See Claim 9). Claims 1-20 of U.S. Patent No. 10606061 further similarly claims and discloses a viewing optic (See for example Claims 1, 10) comprising (a) a body (See Claim 1, line 2; Claim 10, line 1); (b) an objective system coupled to a first end of the body configured to focus a target image from an outward scene (See Claim 1, lines 2-4; Claim 10, lines 1-3); (c) an ocular system coupled to the second end of the body, the body, objective system and ocular system being configured to define at least a first focal plane (See Claim 10, lines 4-6); (d) a beam combiner positioned between the objective assembly and the first focal plane (See Claim 1, lines 7-8; Claim 10, lines 7-8), (e) an active display configured to generate an image (See Claim 1, lines 8-9; Claim 10, lines 8-9), and (f) a collector lens system positioned between the active display and the beam combiner and configured to collect light from the active display (See Claim 1, lines 8-10), wherein the image from the active display and the target image are combined into the first focal plane (See Claim 1, lines 16-19; Claim 10, lines 11-13). Claims 1-20 of U.S. Patent No. 10606061 additionally further similarly claims and discloses a focusing cell is located between the beam combiner and the objective lens system (See Claims 7, 13); the collector lens system comprises an inner lens cell, an outer lens cell, and a spring located between the inner and outer lens cells (See Claim 1, lines 9-12); the image generated by the active display is selected from the group consisting of: active target reticles, firearm inclination information, target finding, recognition and identification (ID) information, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See Claims 9); the image generated by the active display is a real time ballistic solution (See Claim 9); and the image generated by the active display is a next round ballistic correction through in-flight tracer round detection and tracking (See Claim 9). Finally, Claims 1-20 of U.S. Patent No. 10606061 further similarly claims and discloses a viewing optic (See Claims 1, 14) comprising an optical system (See Claim 1, lines 2-5; Claim 14, lines 1-3) configured to view a target image and having a first focal plane with a reticle at the first focal plane; an active display (See Claim 1, lines 8-9; Claim 14, lines 3-4) configured to generate an image, and a collector lens system (See Claim 1, lines 9-10; Claim 16) configured to collect light from the active display, wherein the target image and the generated image are combined into the first focal plane and viewed simultaneously (See Claim 1, lines 16-19; Claim 14, lines 4-6). Claims 1-20 of U.S. Patent No. 10606061 additionally similarly claims and discloses the collector lens system comprises an inner lens cell, an outer lens cell, and a spring located between the inner and outer lens cells (See Claim 1, lines 9-12; Claim 16); the active display is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light- emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron-emitter display, and a quantum dot display (See Claim 8); the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See Claims 9, 18-20); the image generated by the active display is selected from the group consisting of: active target reticles, firearm inclination information, target finding, recognition and identification (ID) information, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See Claims 9, 18-20); the image generated by the active display is a real time ballistic solution (See Claims 9, 18-20); and the image generated by the active display is a next round ballistic correction through in-flight tracer round detection and tracking (See Claims 9, 18-20).

Allowable Subject Matter
     Claims 6, 13 are allowed.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/7/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872